Citation Nr: 0704653	
Decision Date: 02/16/07    Archive Date: 02/27/07

DOCKET NO.  00-00 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for osteoarthritis of the 
legs.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran served on active military duty from February 1971 
to April 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama.  Specifically, in that decision, the RO 
denied the issues of entitlement to service connection for 
osteoarthritis of the legs.  In October 2001, the Board 
remanded this issue to the RO for further evidentiary 
development.  After completion of the requested development 
and a continued denial of the veteran's service connection 
claim, the RO returned his case to the Board for appellate 
review.

In an April 2005 decision, the Board denied the veteran's 
service connection claim.  The veteran subsequently appealed 
the decision to the United States Court of Appeals for 
Veterans Claims (Court).  In September 2006, a Joint Motion 
for an Order Vacating the Board Decision (Joint Motion) was 
brought before the Court.  In an Order dated in September 
2006, the Court vacated the April 2005 Board decision 
pursuant to the Joint Motion, and remanded the case to the 
Board for readjudication consistent with the Order.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Upon review, the claims folder is missing some of the service 
medical records that were once in the claims folder.  A 
November 1982 service medical record, which referenced the 
veteran's complaint of right knee pain, is no longer in the 
claims folder.  Additional records missing are the service 
medical records specifically referred to in the Appellant's 
brief and Joint Motion (SMRs to knee, hip and leg problems in 
1982, 1983, 1984, and 1986 (Supplemental Record on Appeal 
SROA at 125, 127, 138, 185, 262)).  These records must be 
obtained and incorporated into the claims folder before any 
additional development can be performed.  

In the Joint Motion, it was noted that the claim was remanded 
by the Board in October 2001 for the purpose of obtaining a 
medical opinion on the etiology of the osteoarthritis of the 
legs.  The February 2002 VA examination report was inadequate 
in determining the etiology of the claimed osteoarthritis of 
the legs.  In the report, the February 2002 VA physician 
noted that there was no specific injury to the veteran's 
knees or ankles and that his knees just started hurting and 
swelling in 1996 or 1997, after service.  The February 2002 
VA physician did not address the veteran's complaints of 
knees, hip and legs problems in service medical records dated 
in 1982, 1983, 1984, and 1986.  

Accordingly, the case is REMANDED for the following action:

1.	The RO is instructed to obtain service 
medical records that were once in the 
claims folder, but are no longer in the 
claims folder.  These service medical 
records were referred to and attached as 
part of the Appellant's Brief to the 
United States Court of Appeals for 
Veterans Claims, and were referenced to in 
the Joint Motion to the Court.  The 
missing service medical records include a 
November 1982 service medical record that 
notes the veteran's right knee complaint 
in service, and the service medical 
records dated in 1982, 1983, 1984, and 
1986, as specifically referred to in the 
Joint Remand and Appellant's brief 
(Supplemental Record on Appeal SROA at 
125, 127, 138, 185, 262).  

An appropriate official at the RO is 
directed to obtain the pertinent records 
and return them to the claims folder.  The 
veteran's representative and/or Office of 
General Counsel for VA ("Group VII") 
should be contacted and informed that the 
missing service medical records were part 
of the attachments to the Appellant's 
Brief to the Court.  These records must be 
obtained before any further development is 
accomplished.  After receiving the missing 
service medical records, the RO is 
instructed to clip and tab these records 
on top of the service medical record 
folder within the claims file for easy 
identification by the VA examining 
physician.   

2.	After obtaining the missing service 
medical records, 
the veteran should be afforded VA joints 
examination to determine the nature and 
etiology of any current osteoarthritis of 
the legs.  All indicated tests and studies 
should be conducted.  The claims folder 
and this REMAND should be made available 
to the physician for review in conjunction 
with the examination.  The physician 
should be asked to determine the precise 
diagnoses of the veteran's current leg 
disability, if any.  

The physician should also specifically 
review the service medical records, 
particularly the service medical records 
that are clipped and tabbed in the service 
medical records folder.  These records 
should include a November 1982 service 
medical record noting the veteran's right 
knee complaint in service, and service 
medical records dated in 1982, 1983, 1984, 
and 1986, as referred to in the 
Appellant's Brief and Joint Remand 
(Supplemental Record on Appeal SROA at 
125, 127, 138, 185, 262).  

If osteoarthritis of the legs is found, 
the physician is then asked to opine 
whether there is a 50 percent probability 
or greater that osteoarthritis of the legs 
is related to the veteran's period of 
active military service.  The examiner 
should reconcile any opinion with the 
service medical records, including the 
discharge examination report.  A complete 
rationale for any opinion expressed should 
be included in the examination report. 

3.	After the development requested above 
has been 
completed to the extent possible, the RO 
should again review the record.  If any 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case (SSOC) and given the opportunity to 
respond thereto.  The SSOC should address 
any due diligence performed by VA in 
assisting the veteran with the development 
of evidence, specifically the attempts to 
obtain the missing service medical 
records.  

Thereafter, the case should be returned to 
the Board, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The veteran need 
take no action until otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

